UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                   ORDER
                  - v. -
                                                                20 Cr. 477 (ER)
OKEIFA JOHN,

                              Defendant.

Ramos, D.J.:

        The pretrial conference previously scheduled for May 5, 2021, is rescheduled to May

12, 2021, at 12:00 p.m.

        The time between May 5, 2021, and May 12, 2021, is excluded under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7)(A) upon consent of the parties. The Court finds that the ends of

justice served by this exclusion of time outweigh the interests of the public and the defendant in

a speedy trial.

        It is SO ORDERED.

Dated: New York, New York
       May 3, 2021


                                                     ___________________________
                                                     EDGARDO RAMOS, U.S.D.J.
